FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 September 8, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 MEKBIB G. ADGEH,

          Plaintiff - Appellant,
                                                         No. 11-6171
 v.                                               (D.C. No. 11-CV-00619-C)
                                                         (W.D. Okla.)
 STATE OF OKLAHOMA,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, HARTZ, and HOLMES, Circuit Judges. **


      Plaintiff-Appellant Mekbib G. Adgeh appeals from the district court’s

judgment dismissing his action with prejudice. 1 R. 7. In an order of dismissal,

the district court held that Mr. Adgeh’s claim of a legal right to have more than

one wife, contrary to Okla. Stat. tit. 21, §§ 881, 882, failed as a matter of law and

was frivolous. 28 U.S.C. § 1915(e)(2)(B)(i) & (ii); 1 R. 5-7.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Unable to persuade the district court, Mr. Adgeh seeks to proceed on appeal

in forma pauperis (“IFP”) or without prepayment of costs or fees. This requires

he demonstrate not only a financial inability to pay, but also a reasoned,

non-frivolous argument as to why the district court's resolution is incorrect.

Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). “[A]

complaint, containing . . . both factual allegations and legal conclusions, is

frivolous where it lacks an arguable basis either in law or fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989).

      Mr. Adgeh claims that the Oklahoma statute prohibiting polygamy violates

his First Amendment right to freedom of religion. As the district court

recognized, his argument is precluded by clear precedent. See Reynolds v. United

States, 98 U.S. 145, 166-67 (1878) (concluding that the government has the right

to punish bigamy as a religious practice, though it cannot interfere with mere

religious belief); see also Potter v. Murray City, 760 F.2d 1065, 1069-70 (10th

Cir. 1985) (holding that the state of Utah had a compelling interest in upholding

and enforcing its ban on bigamy). Though he advances a number of policy

reasons which in his opinion justify polygamy, he has not advanced a non-

frivolous argument on appeal as to how the ban violates any constitutional right.




                                         -2-
      Accordingly, we DENY the motion to proceed IFP and DISMISS the

appeal.

                                  Entered for the Court


                                  Paul J. Kelly, Jr.
                                  Circuit Judge




                                    -3-